Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/11/2022 is being considered by the examiner.
Specification
The lengthy specification (23 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, 16, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumi (US 2001/0017255) in view of Pai (US 5727273).
Regarding claim 1, Katsumi shows a hair removal apparatus (Figures 1-2) comprising: 
a curved shell (a case 1 by itself in Figures 7-8) having an outer surface and defining an internal cavity extending along a length of the curved shell from an open rear end (Figure 3 shows a bottom cover to cover the case 1 for receiving a holder 2 therein) to an open front end of the shell (through hole 1A is for vibrating rods 13 exposing out to connect an inner blade 6); 
a core frame structure (the holder 2, Figures 2-3) defining a first end (the end having the vibrating rods 13) and an opposing second end (the end having two prongs connecting to two batteries 3), and comprising: 
a transmission (11, 12, 14, Figure 3) arranged toward the first end of the core frame structure, 
a charging receptacle (the two prongs as seen in Figures 3-4 and 10) arranged toward the second end of the core frame structure, and 
a motor (4) arranged between the transmission and the charging receptacle and coupled to the transmission, 
wherein the shell is configured to receive the core frame structure through the open rear end thereof so that the core frame structure is positioned in the internal cavity of the shell (Figures 8-9) such that the transmission is arranged near the open front end of the shell (as seen in Figure 1, the inner blade 6 is removable and the size of the through hole 1A is just enough for the vibrating rods 13 exposing and a horizontal cross section of the case 1 in Figures 8-9 shows a large cavity for receiving the holder 2; turning to Figure 3, the bottom cover 26 is removable, therefore, the holder 2 is intrinsically inserted to the case 1 through the open rear end); and 
a blade assembly engageable (6, 7 Figures 2) with the open front end of the shell and comprising a moving blade (6), the transmission (Figures 2-3 show the vibrating rods 13 connecting the blade 6) being coupled to the moving blade so that upon actuation of the motor, the moving blade reciprocates (Para. 27). 
Katsumi also shows that the curved shell comprises at least a first rigid layer formed as a one-piece construction such that not more than one element forms the first rigid layer (as claim 1 is written, it requires to have at least one rigid layer formed as a one-piece construction, which is curved. Thus, the case 1 by itself in Figures 8-9 of Katsumi is a curved shell that is formed a rigid layer and a one-piece construction. Please note that other parts, for example, parts 22, 23, 25 attached to the case do not belong to materials of the one-piece construction of the case).
Based on Figures 1-3, 6, 8-9 of Katsumi, the holder (2) appears inserting and removing from the open rear end of the case 1 (shell), but Katsumi exclusively discusses it. However, Pai’s Figure 6 shows a shell (31) having elongate hollow (311) for inserting or receiving a battery casing (2) and a transmission (33) from a rear opening of the shell.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have had the core frame structure (the holder with a battery/ transmission) of Katsumi to be inserted from rear opening of the shell, as taught by Pai, since this is known a way for the same purpose of inserting the holder (the frame structure) from rear opening of the shell and in order to provide an evident that the battery and transmission (holder or core frame structure) can be inserted and removed from the rear opening of the shell.
Regarding claim 14, the modified apparatus of Katsumi shows that the open rear end of the shell is angled away from a longitudinal axis of the shell extending along the length thereof (see Figures 2-3 of Katsumi, the open rear end is angled or generally 90-degree angled away the a longitudinal axis of the shell in the lateral direction) and the second end of the core frame structure is correspondingly angled away from a longitudinal axis of the core frame structure extending along a length thereof (see Figures 2-3, the end at the through hole 1A is angled or generally 90-degree angled away the a longitudinal axis of the shell in the lateral direction).
Regarding claim 16, the modified apparatus of Katsumi shows that a transmission arm (13) comprising a mechanical coupling (14, 2E, 12, Figures 2-3 of Katsumi) for mechanically coupling the transmission arm with the transmission, wherein the transmission arm extends through the open front end of the shell for coupling with the blade assembly (Figure 2 of Katsumi, the vibrating rods 13 is exposing from the through hole 1A), and wherein the mechanical coupling between the transmission and the transmission arm causes the transmission arm to laterally reciprocate in response to actuation of the motor (Figure 3 and Para. 27 of Katsumi) and thereby causes lateral reciprocation of the moving blade relative to the length of the shell when the blade assembly is engaged with the open front end of the shell (Para. 27 and Figures 2 and 6).
Regarding claim 20, the modified apparatus of Katsumi shows a middle portion of the internal cavity between the first end and the second end, is formed by parallel upper and lower surfaces (figure 7 of Katsumi below).

    PNG
    media_image1.png
    683
    709
    media_image1.png
    Greyscale


Regarding claim 22, the modified apparatus of Katsumi teaches a method for assembling a hair removal apparatus (see claim 1 above), the method comprising: 
providing a shell (the case 1 by itself) comprising at least a curved, first rigid layer (Figures 1, 8-9 of Katsumi) formed as a one-piece construction such that not more than one element forms the first rigid layer (see the discussion in claim 1 above) with open front and rear ends each having an opening, the shell defining a generally-linear internal cavity extending between the openings (see Figure 7 above and the discussion in claim 1 above); 
inserting a generally-linear shaped core frame structure into the opening of the rear end of the shell and through the generally-linear internal cavity of the shell, the core frame structure comprising at least a circuit board (5, Figure 4 of Katsumi), a motor (4), and a transmission (see the discussion in claim 1 above) coupled to a transmission arm (13), wherein the inserting causes the transmission arm to extend through the open front end of the shell (see Figure 2 of Katsumi and the discussion in claim 1 above); and 
engaging a blade assembly with the front end of the shell (Figure 6), the blade assembly comprising at least a blade housing (a housing of the blade 7), a moving blade (6), and a stationary blade (7), wherein the engaging causes the transmission arm to couple to the moving blade (Figures 2-3 of Katsumi).
Claims 13, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumi in view of Pai and in view of Althaus (US 5214851).
Regarding claim 13, the modified apparatus of Katsumi shows all of the limitations as stated in claims 1 and 22 above except a second resilient layer attached to the first rigid layer.
Althaus shows a razor handle (Figure 1) comprising a housing (2) and a grip (23, Col. 4, lines 53-54 recites “a coating 23 of a soft, vibration-dampening synthetic rubber”) attached to the handle or housing (2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the handle or case of Katsumi to have a coating of a soft, vibration-dampening synthetic rubber or grip (resilient) attached to a case (housing), as taught by Althaus, in order to allow the handle to be resilient or soft to be comfortably held and aid preventing slips during shaving.
Regarding claim 21, the modified apparatus of Katsumi shows the hair removal assembly (see the discussion in claim 1 above) comprising:
the shell comprising at least a first rigid layer formed as a one-piece construction such that not more than one element forms the first rigid layer (see the discussion in claim 12 above) and the first rigid layer being coupled to a second resilient layer, the first rigid layer and the second resilient layer being attached to one another to form a handle (see the modification in claim 13 above and the discussion of “one-piece construction” of the shell in claim 1 above), and comprising open front and rear ends each having an opening, and a generally-linear internal cavity extending between the openings in the front and rear ends, the handle having a curvature forming a grip, the curvature extending between the open front and rear ends (see the discussions in claims 1 and 13 above);
the core frame structure comprising a power source (3, Figure 3 of Katsumi) compartment with a first circuit board (5), the first circuit board is in electrical connection with a motor (4), the motor is coupled to the transmission and the transmission is coupled to the transmission arm, the core frame structure has a corresponding generally-linear shape designed to fit within the generally linear internal cavity of the shell by inserting the core frame structure into the open rear end of the shell so that the transmission arm extends through the open front end of the shell (see the discussion in claim 1 above), the second resilient layer is designed to create a waterproof tight seal to protect the core frame structure (see the discussion in claim 13 above and “vibration-dampening synthetic rubber” with the case is for a waterproof tight seal to protect the core frame structure); and
a blade assembly comprising a blade housing, a moving blade and a stationary blade, the transmission arm is designed to engage the moving blade (Figures 2-3 and 6 of Katsumi and see the discussion in claim 22 above).
Regarding claim 23, the modified apparatus of Katsumi shows all limitations in claim 22 above and attaching a second resilient layer of the shell to the curved first rigid layer to form a handle, the handle having a curvature forming a grip. See Althaus’s razor handle including “a soft, vibration-dampening synthetic rubber” attached to the handle or housing (2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the handle or case of Katsumi to have a soft, vibration-dampening synthetic rubber or grip (resilient) attached to a case (housing), as taught by Althaus, in order to allow the handle to be resilient or soft to be comfortably held and aid preventing slips during shaving.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Katsumi in view of Pai and in view of Royle (US 2009/0056142).
Regarding claim 17, Katsumi shows all of the limitations as stated in claims 1 and 16 above including a transmission arm receiver (Figure 3 of  Katsumi) coupled to the moving blade, but it does not define parallel side walls for receiving the transmission arm therein, and Katsumi  fails to discuss the blade housing arranged to retain the moving blade and a connector frame hingedly coupled to the blade housing so that the blade housing is hingedly moveable relative thereto, the connector frame defining a channel aligned with the transmission arm receiver and arranged to receive the transmission arm therethrough when the channel is inserted into the open front end of the shell to engage the blade assembly with the shell, as set forth in claim 17.
Royle shows a shaving head (Figures 1-3) connected a motor housing (33, Figure 3), wherein the shaving head has a blade housing (24) arranged to retain a moving blade (22, Figure 2)  and a connector frame (28) hingedly coupled to the blade housing (Figures 1-2) so that the blade housing is hingedly moveable relative thereto (Para. 24), the connector frame defining a channel (a slot 263) aligned with a transmission arm receiver (a part 26 that has the slot 263, Figure 2) and arranged to receive a transmission arm (271) therethrough.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blade assembly of Katsumi to have a blade housing arranged to retain a moving blade and a connector frame hingedly coupled to the blade housing so that the blade housing is hingedly moveable relative thereto, the connector frame defining a channel aligned with a transmission arm receiver and arranged to receive a transmission arm therethrough, as taught by Royle, in order to allow the blade assembly to pivot during shaving.
In doing so, upon engagement of the blade assembly with the open front end of the shell, the transmission arm extends through the channel of the connector frame and laterally reciprocates against the parallel side walls of the transmission arm receiver to cause lateral reciprocation of the moving blade in response to actuation of the motor.
Regarding claim 18, the modified device of Katsumi shows the channel defines notches (see Figure 6 below, there are two notches) on opposing parallel sides of the channel, the notches of the sides of the channel being received by a resilient prong structure (251, 252. These links are considered as a resilient structure because they are pivoted or moved back and forth. See Para. 25 of Katsumi) arranged about the open front end of the shell so as to engage the blade assembly with the shell (see the open end of the base reference, Katsumi).
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive for the following reasons:
With regards to the amendment of  “the first rigid layer being formed as a one-piece construction such that not more than one element forms the first rigid layer or if more than one element forms the first rigid layer, the elements are so engaged with one another that the first rigid layer is integrally-formed.” (emphasis added) as set forth in the remarks, pages 9-14, this argument is acknowledged, but it is not persuasive because as the amendment of claims  1 and 22 are written and the language “or”  is used in the amendment, it requires to have at least one rigid layer formed as a one-piece construction, which is curved. Therefore, the case 1 by itself in Figures 8-9 of Katsumi is a curved shell that is formed a rigid layer and a one-piece construction. Please note that other parts, for example, parts 22, 23, 25 attached to the case do not belong to materials of the one-piece construction of the case 1.
With regards to “In contrast, Katsumi is silent as to the construction of the case 1. Whereas other elements of Katsumi are expressly described as being “a single piece” — 1.e., the inner ring 22, no such description is given to the case 1. Therefore, the examiner is relying solely on Figures 8 and 9 of Katsumi to argue that the case 1 is a curved shell that is formed of a rigid layer and a one-piece construction. Applicant respectfully submits that this argument from the examiner appears to be premised solely on impermissible hindsight bias, and not on what is actually disclosed in Katsumi” in the last paragraph of page 10 of the remarks, this argument is acknowledged, but it is not persuasive because as the claims are written, it requires the curved shell by itself as a one-piece construction or a single piece, therefore, Katsumi’s Figures 7-8 clearly show the curved shell or the case 1 by itself as a one-piece construction or a single piece (see its hash marks of the case 1 in Figures 8-9). What are metes and bounds of  a curved shell being claimed? 
The inner ring 22, the surface cover 23…etc. attached on the case are attachment elements or separate elements that are not materials formed the case 1 or the parts 22, 23.. are not formed the case 1.
As seen in Applicant’s Specification, page 15 and Figures 9H and 9I, the rear cover 80 is secured or attached to the shell 12. Does that rear cover 80 belong or structure to the curved shell 12? If the cover 80 belongs to the shell, the shell is not a one-piece construction and it conflicts to the claimed invention. 
Applicant states that “We disagree on the basis that the surface cover 23 is needed in order to attach the inner ring 22 and waterproof gasket 21 in fixed locations on the case 1. Without these two rigid layers (the case 1 and the surface cover 23), the push button would not be sealed in a water tight configuration such that the two are necessary for the formation of the electric shaving device” in page 11 of the remarks, this is not persuasive because as the claims are written, it mainly requires the curved shell or the case that comprises at least a first rigid layer, the first rigid layer being formed as a one-piece construction such that not more than one element forms the first rigid layer, not the entirety of the handle or the enclosure of the device. Therefore, the case 1 meets the claimed invention
Thus, the rejections are proper and the arguments are not persuasive.
However, if Applicant believes that the claimed invention’s device and method different from the prior art’s device and method or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview. 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        11/9/2022